Citation Nr: 0600645	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-14 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from October 1962 to February 1966.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2002 when it was remanded for 
further development.  

In December 2005, a Deputy Vice Chairman at the Board granted 
the veteran's motion to have his case advanced on the Board's 
docket.  



FINDINGS OF FACT

1.  The veteran is first shown to have had a psychiatric 
disorder, diagnosed primarily as bipolar disorder and 
schizoaffective disorder, many years after service.  

2.  The veteran is not shown to have an innocently acquired 
psychiatric disorder due to any event or incident of his 
service or a diagnosis of PTSD due to any verified stressor 
in service.  



CONCLUSION OF LAW

The veteran is not shown to have an innocently acquired 
psychiatric disability, including PTSD, due to disease or 
injury that was incurred in or aggravated by service, nor may 
a psychosis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 
3.307, 3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a November 2004 letter, the RO notified the veteran of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The RO stated that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The RO informed the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which was not in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial unfavorable rating 
decision in March 1998.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Indeed, the foregoing notice complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC) issued in July 1998 
and the Supplemental Statements of the Case (SSOC's), issued 
in February 2001 and July 2005, as well as a copy of the 
Board's January 2002 remand, notified the veteran and his 
representative of the evidence needed to establish service 
connection for psychiatric disability, including PTSD.  
Indeed, the SSOC issued in July 2005, set forth the relevant 
text of 38 C.F.R. § 3.159 and 38 C.F.R. § 3.304(f).  

The SOC and the SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  

In this regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

In November 2004, the RO requested, in part, that the veteran 
he report specific details of his combat-related incidents 
which resulted in his claimed PTSD.  To date, the veteran has 
not responded to that request.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to 
service connection for psychiatric disability, including 
PTSD.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005) (discussing prejudicial error).  Accordingly, 
the Board will proceed to the merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

For PTSD in particular, service connection requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM-
IV); a link, established by medical evidence, between the 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 
10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  38 C.F.R. 
§ 3.304(f).  

For certain disabilities, such as a psychosis, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

In this case, the service medical records are completely 
negative for any complaints or clinical findings of a 
psychiatric disability of any kind.  

A psychiatric disorder, diagnosed as schizophrenia and 
depressive reaction, (psychotic, in remission) was first 
clinically manifested in 1975, many years after the veteran's 
separation from service.  

More recent records disclose that, since 1992, the veteran 
has been followed for several psychiatric disorders, 
diagnosed primarily as bipolar disorder and schizoaffective 
disorder.  

Although the possibility of PTSD was also considered, that 
diagnosis was not clinically established.  

In this regard, the Board acknowledges that as recently as 
January 2005, a VA hospital discharge summary listed PTSD as 
one of the veteran's psychiatric diagnoses.  However, that 
diagnosis apparently was based on history reported by the 
veteran, rather than a review of the claims folder.  

For example, during that hospitalization, it was noted that 
the veteran had PTSD based on his experiences in the Republic 
of Vietnam.  However, a review of the veteran's service 
personnel records, including his service separation document 
(DD 214) is negative for any such service.  

Moreover, it should be noted that a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In any event, despite the various psychiatric diagnoses, 
there is no competent evidence on file linking the any 
current innocently acquired psychiatric disability to an 
event or incident of the veteran's period of active service.  

The only other reports to the contrary come from the veteran.  
As a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection.  Absent such 
evidence, service connection for psychiatric disability is 
not warranted either on a direct or presumptive basis.  

In arriving at this decision, the Board notes that in April 
2005, the veteran had been scheduled for a VA psychiatric 
examination to determine the nature and likely etiology of 
any psychiatric disability found to be present.  However, the 
notice of that examination was returned as undeliverable, and 
the veteran failed to report for that examination.  
Thereafter, the examination was cancelled.  

In September and December 1995, the veteran's representative 
noted that the veteran was homeless and that, as such, 
additional efforts should be made to locate him.  

The representative suggested that as late as April 2005, the 
veteran was in the area of the VAMC in Atlanta, Georgia.  
Therefore, in an effort to find the veteran, the 
representative requested that the RO enlist the help of the 
associated VA Social Work Service, substance abuse program 
and guardianship division.  

While sympathetic to the veteran's plight, the Board notes 
that, as late as June 2005, the veteran was in the area of 
the RO.  Moreover, the evidence shows that the notice of the 
VA examination was sent to the veteran's last reported 
address.  The evidence also shows that the RO attempted to 
locate the veteran through the local homeless shelter where 
he had been staying.  

In this regard, it should be noted that it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of VA to 
turn up heaven and earth to find him.  

It is only where a file discloses other possible and 
plausible addresses that an attempt should be made to locate 
him at the alternate known address before finding abandonment 
of a previously adjudicated benefit.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  

Finally, the Board notes that, when it requested a VA 
examination in it January 2002 remand, it predicated that 
request, in part, on credible supporting evidence of the 
veteran's alleged stressor or on an indication in the record 
that a psychiatric disorder was related to service.  However, 
the record is negative with respect to both of those 
predicates; and therefore, the RO was not wrong to cancel the 
examination.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, including PTSD, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


